No. 97-41144
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41144
                         Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

TIRSO PEREZ-OCANAS,

                                              Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-94-CR-224-1
                       - - - - - - - - - -

                         February 1, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Tirso Perez-Ocanas appeals his sentence following a guilty-

plea conviction of possession with intent to distribute cocaine.

Perez-Ocanas argues that the district court erred in calculating

his offense level based on a finding that his offense involved six

kilograms of cocaine.

     The presentence report indicated that Perez-Ocanas acted as a

middle man in negotiations to sell 12 kilograms of cocaine to Drug

Enforcement Administration (DEA) agents.    Perez-Ocanas delivered


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-41144
                                -2-

2.4 kilograms of cocaine to the agents and indicated that the

remaining cocaine was at his ranch.   DEA agents searched the ranch

and seized an additional 4.8 kilograms of cocaine.

     The district court found that Perez-Ocanas’s offense involved

the six kilograms of cocaine that were seized because that is the

amount that Perez-Ocanas negotiated to sell and was capable of

producing.   See United States v. Davis, 76 F.3d 82, 85-86 (5th Cir.

1996). Perez-Ocanas presented no evidence to rebut the findings in

the PSR.   The district court was entitled to adopt the findings in

the PSR without further inquiry.    United States v. Ayala, 47 F.3d

688, 690 (5th cir. 1995). Because Perez-Ocanas was sentenced based

on his own conduct, the district court was not required to make

specific factual findings regarding Perez-Ocanas’s involvement in

the conspiracy.    See United States v. McKinney, 53 F.3d 664, 677

(5th Cir. 1995).

     AFFIRMED.